Name: Commission Regulation (EEC) No 1536/83 of 13 June 1983 on the classification of goods under heading No 15.16 of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 6 . 83 Official Journal of the European Communities No L 155/7 COMMISSION REGULATION (EEC) No 1536/83 of 13 June 1983 on the classification of goods under heading No 15.16 of the Common Customs Tariff No 15.07 (mixture of fatty acid glycerides), but rather that of a wax (higher mono-alcohol esters of fatty acids) ; whereas, therefore, it must be classified under heading No 15.16 as a vegetable wax ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff ('), as last amended by the Act of Accession of Greece , and in particular Article 3 thereof, Whereas, in order to ensure uniform application of the nomenclature of the Common Customs Tariff, pro ­ visions must be laid down concerning the tariff classi ­ fication of liquid vegetable wax obtained from the seeds of the jojoba plant and consisting almost entirely of esters composed of long chain mono-alcohols and of higher straight chain monoethylene acids, called 'jojoba oil ' ; Whereas heading No 15.07 of the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (2), as last amended by Regulation (EEC) No 604/83 (3), refers to fixed vegetable oils , fluid or solid, crude, refined or purified ; whereas heading No 15.16 refers to vegetable waxes, whether or not coloured ; Whereas the product in question does not possess the chemical nature of vegetable oil falling within heading HAS ADOPTED THIS REGULATION : Article 1 Liquid vegetable wax obtained from the seeds of the jojoba plant and consisting almost entirely of esters composed of long chain mono-alcohols and of higher straight chain monoethylene acids, called 'jojoba oil ', must be classified in the Common Customs Tariff under heading No : 15.16 Vegetable waxes, whether or not coloured. Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 June 1983 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 14, 21 . 1 . 1969, p . 1 . (2) OJ No L 172, 22 . 7 . 1968 , p . 1 . (3) OJ No L 72, 18 . 3 . 1983 , p . 3 .